Petition for certiorari to the Court of Appeals. The sufficiency of the indictment in this case is fully sustained by Dean v. State, 240 Ala. 8, 197 So. 53, cited in the opinion of the Court of Appeals, and that question needs no further elaboration. And we think likewise the constitutionality of the amendatory Act of 1927, Gen.Acts 1927 p. 552, Code 1940, Tit. 14, §§ 23-28, is sustained by Lee v. State, 227 Ala. 2,150 So. 164, and as demonstrated in the special concurring opinion of Judge Simpson of the Court of Appeals. This question also needs no further discussion.
The opinion of the Court of Appeals contains a full discussion of the salient features of the evidence which we have read with care and find ourselves in accord with the view of that court that the proof sufficed to meet the requirements of our statutes as to the matter of corroboration of an accomplice as well as to sustain the verdict rendered.
Discussion in brief of assignments of error not considered and treated in the opinion of the Court of Appeals is to be considered in the light of the limited review here of the opinion of the Court of Appeals as often declared. Numerous cases are cited in Tortomasi v. State, 238 Ala. 253,189 So. 905.
Upon due consideration we are of the opinion the petition is due to be denied. It is so ordered.
Writ denied.
Affirmed.
All Justices concur, except KNIGHT, J., not sitting.